DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1-3, 5, 7, 10-11, 13, 15, 17, 19 and 20.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to 112 (b) rejection in the current office action.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a comparator configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal” in lines 9-
Claim 7, recites “the comparator is configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal” in lines 15-17 of the claim. It is not clear how the comparator creates the delay. In disclose specification delay is created by a monitoring circuit which includes U2B, Q8, Q9 and Q12 in fig.4. Is the comparator creating the delay the same as the comparator monitoring the output voltage? For examining purpose, the limitation will be interpreted as the same comparator creating the delay and monitoring the output voltage. Dependent claims 8-12 are rejected based on 112 rejection of claim 7.
Claim 13, recites “comparator configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal” in lines 13-14 of the claim. It is not clear how the comparator creates the delay. In disclose specification delay is created by a monitoring circuit which includes U2B, Q8, Q9 and Q12 in fig.4. Is the comparator creating the delay the same as the comparator monitoring the output voltage? For examining purpose, the limitation will be interpreted as the same comparator creating the delay and monitoring the output voltage. Dependent claims 14-19 are rejected based on 112 rejection of claim 13.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Green discloses a gate driver circuit (215, 225, 235, fig.2) for a half-bridge (T1, T2) comprising: an input (terminal receiving signal from 215); a high-side output (output from 225 coupled to gate of T2); a low-side output (output from 235 coupled to gate of T1); a signal circuit (225, 235) configured to convert (225, see [0043]) a gate signal (signal from 215) to a high-side drive signal (signal from 225 coupled to gate of T2) and pass the high-side drive signal to the high-side output and convert (235, implicit see [0043]) the same gate signal to a low-side drive signal (signal from 235 coupled to gate of T1) and pass the low-side drive signal to the low-side output (output from 235 coupled to gate of T1, fig.2), however Green does not disclose the signal circuit comprising a comparator configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal at the low-side output; and the comparator configured to monitor a voltage at an output of the half-bridge and to pull the low-side output to a level for turning off a low-side switching device of the half-bridge on a condition that the voltage exceeds a voltage threshold. Fukuda teaches the comparator (100L, fig.1) configured to monitor a voltage (Vout, fig.1) at an output of the half-bridge (SWH, SWL, fig.1) and to pull the low-side output to a level for turning off ([0056]) a low-side switching device (SWL, fig.1) of the half-bridge on a condition that the voltage exceeds a voltage threshold ([0056]). However Green and Fukuda does not disclose a 
Regarding claim 7, Green discloses a method ([0038]) for driving a half-bridge circuit (215, 225, 235, fig.2) comprising: receiving a gate signal (signal from 215); -3- 6530761.1Applicant: Flextronics AP, LLCApplication No.: 14/705,802converting the gate signal (235, see [0043]) to a low-side drive signal (signal from 235 coupled to gate of T1) and passing the low-side drive signal to a low-side output(output from 235 coupled to gate of T1, fig.2); converting (235, see [0043]) the same gate signal (signal from 215) to a high-side drive signal (signal from 225 coupled to gate of T2) and passing the high-side drive signal to a high-side output (output from 225 coupled to gate of T2, fig.2), however Green does not disclose monitoring, by a comparator, a voltage at an output of the half-bridge via a monitoring circuit; and pulling, by the comparator, the low-side output to a level for turning off a low-side switching device of the half-bridge on a condition that the voltage exceeds a voltage threshold, wherein the comparator is configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal. Fukuda discloses monitoring (11L, fig.1), by a comparator (101L, fig.1), a voltage (Vout) at an output of the half-bridge (SWH, SWL) via a monitoring circuit (11L); and pulling, by the comparator (101L), the low-side output to a level for turning off ([0056]) a low-side switching device (SWL) of the half-bridge on a condition that the voltage exceeds a voltage threshold ([0056-0057]). However 
Regarding claim 13, Green discloses a half-bridge circuit (T1, T2, fig.2)  comprising: an input (input with Vin); an output (SW); a low-side switching device (T1) configured to selectively connect (T1 connect to ground) or disconnect the output to ground (GND) based on a low-side drive signal (signal from 235 coupled to gate of T1); a high-side switching device (T2) configured to selectively connect (T2 connects to Vin) or disconnect the output to a power supply (Vin) based on a high-side drive signal; -5-6530761.1Applicant: Flextronics AP, LLCApplication No.: 14/705,802a signal circuit (225, 235) configured to convert (225, see [0043]) a gate signal (signal from 215) to a high-side drive signal (signal from output of 225) and pass the high-side drive signal to a high-side output (output of 225 with signal coupled to gate of T2) and convert  (235, implicit [0043])  the same gate signal to a low-side drive signal (signal from output of 235) and pass the low-side drive signal to a low-side output (output of 235 with signal coupled to gate of T1, fig.2), however Green does not disclose the signal circuit comprising a comparator configured to create a delay time that separates the transition of the high-side drive signal and the transition of the low-side drive signal at the low-side output; and the comparator configured to inhibit the low-side switching device from connecting the output to ground on a condition that a voltage at the output exceeds a voltage threshold. Fukuda teaches the comparator (101L, fig.1) configured to inhibit the low-side switching device (SWL, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/BART ILIYA/Examiner, Art Unit 2839          

/KEVIN J COMBER/Primary Examiner, Art Unit 2839